

EXECUTIVE CHANGE IN CONTROL AGREEMENT
THIS EXECUTIVE CHANGE IN CONTROL AGREEMENT (this “Agreement”) is made and
entered into effective as of March 9, 2020 (the “Effective Date”), by and
between SmartFinancial, Inc., a Tennessee corporation (“Company”), and W. Miller
Welborn, a resident of the State of Tennessee (“Executive”). Company and
Executive are sometimes referred to herein collectively as the “Parties,” and
each is sometimes referred to herein individually as a “Party.”
R E C I T A L S
A.Executive is currently employed by Company and SmartBank, the wholly owned
bank subsidiary of Company (“Bank”), as Executive Chairman of Company and Bank.
B.The Parties desire to enter into this Agreement to provide for a bonus payable
to Executive in the event of a Change in Control (as defined below), subject to
the terms and conditions set forth herein, in consideration of Executive’s
continued service as Executive Chairman of Company and Bank.
AGREEMENT
In consideration of the premises set forth above and the mutual agreements
hereinafter set forth, effective as of the Effective Date, the Parties hereby
agree as follows:
1.Definitions
. When used in this Agreement, the following terms and their variant forms shall
have the stated meanings:
i.“Affiliate” shall mean, with respect to any entity, any other entity that
controls, is controlled by, or is under common control with such entity. For
this purpose, “control” means ownership of more than 50% of the ordinary voting
power of the outstanding equity securities of an entity.
ii.“Business of Employer” shall mean (i) prior to a Change in Control, any
business conducted by Company or Bank or any of their respective Affiliates from
time to time, including the business of commercial, retail, mortgage, and
consumer banking, and (ii) after a Change in Control, any business conducted by
Company or Bank or any of their respective Affiliates immediately prior to the
Change in Control, including the business of commercial, retail, mortgage, and
consumer banking.
iii.“Change in Control” shall mean:
1.a change in the ownership of Company or Bank within the meaning of Treasury
Regulations § 1.409A-3(i)(5)(v); or
2.a change in the ownership of a substantial portion of Company’s or Bank’s
assets within the meaning of Treasury Regulations § 1.409A-3(i)(5)(vii),
substituting 80% for 40% under Treasury Regulations § 1.409A-3(i)(5)(vii)(A).
iv.“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.



--------------------------------------------------------------------------------



v.“Competing Business” shall mean any person (other than an Affiliate of Company
or Bank) that is conducting any business that is the same or substantially the
same as the Business of Employer.
vi.“Confidential Information” shall mean all information not generally available
to and known by the public, whether spoken, printed, electronic, or in any other
form or medium, relating to the business, practices, policies, plans, prospects,
operations, results of operations, financial condition or results, strategies,
know-how, patents, trade secrets, inventions, intellectual property, records,
suppliers, vendors, customers, clients, products, services, employees,
independent contractors, personnel, systems, or internal controls of Company or
Bank or any Affiliate of Company or Bank, or of any other person that has
entrusted information to Company or Bank or any Affiliate of Company or Bank in
confidence, as well as any other information that is marked or otherwise
identified as confidential or proprietary or that would otherwise appear to a
reasonable person to be confidential or proprietary in the context and under the
circumstances in which the information is known or used. The term “Confidential
Information” shall include information developed by Executive in the course of
Executive’s employment by Employer (as defined below) as if Employer furnished
such information to Executive in the first instance. The term “Confidential
Information” shall not include information that, through no fault of Executive
or person(s) acting in concert with Executive or on Executive’s behalf, is
generally available to and known by the public at the time of disclosure to
Executive or thereafter becomes generally available to and known by the public.
vii.“Employer” shall mean, collectively, Company and Bank.
viii.“Restricted Area” shall mean (i) during the term of this Agreement, a
radius of 50 miles from each banking office (whether a main office, branch
office, or loan or deposit production office) maintained by Bank or any
Affiliate of Bank from time to time during the term of this Agreement and (ii)
following any Change in Control in connection with which Executive is paid the
Change in Control Bonus (as defined below), a radius of 50 miles from each
banking office (whether a main office, branch office, or loan or deposit
production office) maintained by Bank or any Affiliate of Bank immediately prior
to the Change in Control.
ix.“Separation from Service” shall have the meaning set forth in, and whether
Executive has experienced a Separation from Service shall be determined by
Company in accordance with, Treasury Regulations § 1.409A-1(h).
a.Change in Control
Bonus.
i.Subject to Section 2(b), if (i) a Change in Control occurs and (ii)
immediately following such Change in Control Executive will not be employed in
any capacity by, serve on the board of directors or any similar governing body
of, or be compensated for services rendered in any capacity, as an officer,
director, employee, consultant, independent contractor, advisor, agent, or
otherwise, by Company or Bank or any successor to Company or Bank, or any
Affiliate of the foregoing, Company (or its successor) shall pay to Executive a
one-time cash bonus in an amount equal to 2.0 times the sum of (A) Executive’s
annual base salary as Executive Chairman of Company and Bank immediately prior
to the Change in Control and (B) the average of the two most recent annual cash
bonuses paid to Executive prior to the Change in Control under Employer’s Annual
Cash Incentive Plan (the “Change in Control
2

--------------------------------------------------------------------------------



Bonus”). Subject to Section 2(b), the Change in Control Bonus shall be payable
in one lump sum payment within 60 days following the Change in Control.
ii.Company (nor its successor) shall have no obligation to pay Executive the
Change in Control Bonus unless, within 45 days after the effective date of the
Change in Control, Executive executes and delivers to Company (or its successor)
a separation agreement containing a full release of claims and covenant not to
sue in form and substance reasonably satisfactory to Company (or its successor)
(the “Separation Agreement”) and the Separation Agreement becomes fully
effective within 60 days after the effective date of the Change in Control.
Additionally, Company (nor its successor) shall have no obligation to pay
Executive the Change in Control Bonus in the event of a breach by Executive of
Section 3 or Section 4.
b.Confidentiality
.
i.Executive understands and acknowledges that, during the course of Executive’s
employment with Employer, Executive has had and will have access to, and has
learned and will learn of and about, Confidential Information. Executive
acknowledges and agrees that all Confidential Information of Company or Bank or
their respective Affiliates that Executive accesses, receives, learns of, or
develops while Executive is employed by Employer, or that Executive has
previously accessed, received, learned of, or developed while employed by
Employer, shall be and will remain the sole and exclusive property of Company
and Bank and their respective Affiliates.
ii.Executive understands and acknowledges that Company and Bank and their
respective Affiliates have invested, and continue to invest, substantial time,
money, and specialized knowledge into developing their resources, creating a
customer base, generating customer and potential customer lists, training their
employees, and improving their offerings in the field of banking and financial
services. Executive understands and acknowledges that, as a result of these
efforts, Company and Bank and their respective Affiliates have created and
continue to create and use Confidential Information, and that the Confidential
Information provides Company and Bank and their respective Affiliates with a
competitive advantage over others in the marketplace.
iii.Executive covenants and agrees (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, communicate,
or make available Confidential Information, or allow it to be disclosed,
communicated, or made available, in whole or in part, to any person (including
other employees of Company or Bank or their respective Affiliates) not having a
need to know and authority to know and use the Confidential Information in
connection with the business of Company or Bank or their respective Affiliates,
and, in any event, not to anyone outside of the direct employ of Company or Bank
or their respective Affiliates except as required in the performance of
Executive’s authorized employment duties to Employer or with the prior consent
of the board of directors of Company in each instance (in which case such
disclosure shall be made only within the limits and to the extent of such duties
or consent); and (iii) not to access or use any Confidential Information, and
not to copy any documents, records, files, media, or other resources containing
any Confidential Information, or remove any such documents, records, files,
media, or other resources from the premises or control of Company or Bank or any
of their respective Affiliates, except as required in the performance of
Executive’s authorized employment duties to Employer or with the prior consent
of the board of directors of Company in each instance (in which case such
access, use, copying, or removal shall be only within the limits and to the
extent of such duties or consent).
3

--------------------------------------------------------------------------------



iv.Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law, rule, or regulation or
pursuant to the valid order of a court of competent jurisdiction or government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, rule, regulation, or order. Executive shall promptly
provide written notice of any such order to the board of directors of Company.
Nothing herein shall prohibit or restrict Executive (or Executive’s attorney)
from initiating communications directly with, responding to an inquiry from, or
providing testimony before the U.S. Securities and Exchange Commission, the
Financial Industry Regulatory Authority, any other self-regulatory organization,
or any other federal or state regulatory authority.
v.Notwithstanding any other provision of this Agreement:
i.Executive will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that (A) is made (1)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney and (2) solely for the purpose of reporting or
investigating a suspected violation of law, or (B) is made in a complaint or
other document filed under seal in a lawsuit or other proceeding; and
ii.If Executive files a lawsuit for retaliation by Employer for reporting a
suspected violation of law, Executive may disclose trade secrets to Executive’s
attorney and use the trade secret information in the court proceeding if
Executive (A) files any document containing trade secrets under seal and (B)
does not disclose trade secrets, except pursuant to court order.
vi.Executive understands and acknowledges that Executive’s obligations under
this Agreement with regard to any particular Confidential Information shall
commence, or shall be deemed to have commenced, immediately upon Executive first
having access to such Confidential Information (whether before or after the
Effective Date) and shall continue during and after Executive’s employment by
Employer until such time as such Confidential Information has become public
knowledge other than as a result of Executive’s breach of this Agreement or a
breach by any person acting in concert with or at the direction of Executive or
acting on Executive’s behalf.
vii.At any time upon request by Company, and in any event upon termination of
Executive’s employment with Employer, Executive will promptly deliver to
Employer all property of or belonging to Employer, including without limitation
all Confidential Information, then in Executive’s possession or control.
2.Non-Competition; Non-Solicitation; Non-Disparagement.
viii.Non-Competition. Executive agrees that, during the term of this Agreement
and for a period of one year following any Change in Control in connection with
which Executive is paid the Change in Control Bonus, Executive will not (i)
within the Restricted Area, either directly or indirectly, on Executive’s own
behalf or in the service of or on behalf of others, engage in any business,
activity, enterprise, or venture competitive with the Business of Employer; (ii)
within the Restricted Area, either directly or indirectly, perform for any
Competing Business any services similar to those Executive performs or performed
for Company or Bank; (iii) within the Restricted Area, accept employment with or
be employed by any person engaged in any business, activity, enterprise, or
venture competitive with the Business of Employer; or (iv) work for or with,
consult for, or otherwise be affiliated with or be employed by any person or
group of persons proposing to establish a new bank or other financial
institution within the Restricted Area.
4

--------------------------------------------------------------------------------



ix.Non-Solicitation of Customers. Executive agrees that, during the period of
Executive’s employment by Employer and for a period of one year following the
termination of Executive’s employment with Employer, Executive will not directly
or indirectly, on Executive’s own behalf or in the service of or on behalf of
others, solicit, divert, or appropriate, or attempt to solicit, divert, or
appropriate, any business from any customers of Company or Bank or any Affiliate
of Company or Bank, or any prospective customers actively sought by Company or
Bank or any Affiliate of Company or Bank with whom Executive has or had contact
during the last two years of Executive’s employment with Employer, for purposes
of selling, offering, or providing products or services that are competitive
with those sold, offered, or provided by Company or Bank or any Affiliate of
Company or Bank.
x.Non-Solicitation of Employees. Executive agrees that, during the period of
Executive’s employment by Employer and for a period of one year following the
termination of Executive’s employment with Employer, Executive will not directly
or indirectly, on Executive’s own behalf or in the service of or on behalf of
others, solicit, recruit, or hire away, or attempt to solicit, recruit, or hire
away, any employee of Company or Bank or any Affiliate of Company or Bank with
whom Executive had contact during the last two years of Executive’s employment
with Employer, regardless of whether such employee is a full-time, part-time, or
temporary employee of Company or Bank or an Affiliate of Company or Bank or such
employee’s employment is pursuant to a written agreement, for a determined
period, or at will.
xi.Non-Disparagement. Executive agrees that, both during the period of
Executive’s employment by Employer and following the termination of Executive’s
employment with Employer, Executive will not make any disparaging statements or
remarks (written or oral) about Company or Bank or any Affiliate of Company or
Bank or any of their respective officers, directors, employees, shareholders,
agents, or representatives. Company agrees that, following the termination of
Executive’s employment with Employer, Company will instruct its directors and
senior executive officers to refrain from making any disparaging statements or
remarks (written or oral) about Executive.
xii.Modification. The Parties agree that the provisions of this Agreement
represent a reasonable balancing of their respective interests and have
attempted to limit the restrictions imposed on Executive to those necessary to
protect Employer from inevitable disclosure of Confidential Information and
unfair competition. The Parties agree that, if the scope or enforceability of
this Agreement is in any way disputed at any time and an arbitrator, court, or
other trier of fact determines that the scope of the restrictions contained in
this Agreement is overbroad, then such arbitrator, court, or other trier of fact
may modify the scope of the restrictions contained in this Agreement.
xiii.Tolling. Executive agrees that, in the event Executive breaches this
Section 4, the term of the restrictive covenants in this Section 4 shall be
tolled during, and therefore extended by, the period of such breach.
xiv.Remedies. Executive agrees that the covenants contained in Section 3 and
Section 4 of this Agreement are of the essence of this Agreement; that each of
such covenants is reasonable and necessary to protect the business, interests,
and properties of Company and Bank and their respective Affiliates; and that
irreparable loss and damage will be suffered by Company should Executive breach
any of such covenants. Therefore, Executive agrees and consents that, in
addition to all other remedies provided by or available at law or in equity,
Company shall be entitled to a temporary restraining order and temporary and
permanent injunctions to prevent a breach or contemplated or threatened breach
of any of the covenants contained in Section 3 or Section 4 of this Agreement
and that, in such event, Company
5

--------------------------------------------------------------------------------



shall not be required to post a bond. Company and Executive agree that all
remedies available to Company shall be cumulative.
3.Termination; Survival. This Agreement shall automatically terminate upon the
earlier of (a) the date, prior to a Change in Control, on which Executive ceases
to serve as Executive Chairman of Company and Bank, whether as a result of
resignation, termination, retirement, death, disability, or otherwise, and (b)
the effective date of a Change in Control. The respective rights and obligations
of the Parties hereunder shall survive the termination of this Agreement to the
extent necessary to carry out the intentions of the Parties under
this Agreement.
4.Severability
. The Parties agree that each of the provisions included in this Agreement is
separate, distinct, and severable from the other provisions of this Agreement
and that the invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement is ruled invalid or unenforceable
by a court of competent jurisdiction because of a conflict between the provision
and any applicable law, rule, regulation, or public policy, the provision shall
be redrawn to make the provision consistent with, and valid and enforceable
under, such law, rule, regulation, or public policy.
5.No Set-Off by Executive
. The existence of any claim, demand, action, or cause of action by Executive
against Company or Bank or any Affiliate of Company or Bank, whether predicated
upon this Agreement or otherwise, shall not constitute a defense to the
enforcement by Company of any of its rights under this Agreement.
6.Notices
. All notices, waivers, and other communications pertaining to this Agreement
shall be in writing and shall be either personally delivered; sent by national
overnight courier service, postage prepaid, next-business-day delivery
guaranteed; or mailed by first class United States Mail, postage prepaid return
receipt requested, to the recipient at the address below indicated: 
        If to Company: If to Executive:


        SmartFinancial, Inc. W. Miller Welborn
        5401 Kingston Pike, Suite 600 103 Robin Hood Trail
        Knoxville, Tennessee 37919 Lookout Mountain, Tennessee 37350
        Attention: Board of Directors 


or to such other address or to the attention of such other person as the
recipient Party shall have specified by prior written notice to the sending
Party. All such notices, waivers, and other communications shall be deemed to
have been effectively given: (a) when personally delivered to the Party to be
notified; (b) two business days after deposit with a national overnight courier
service, postage prepaid, addressed to the Party to be notified as set forth
above with next-business-day delivery guaranteed; or (c) four business days
after deposit in the United States Mail, first class, postage prepaid with
return receipt requested, at any time other than during a general discontinuance
of postal service due to strike, lockout, or otherwise (in which case such
notice, request, waiver, or other communication shall be effectively given upon
receipt), and addressed to the Party to be notified as set forth above.


6

--------------------------------------------------------------------------------



7.Assignment
. Company may assign this Agreement and its rights hereunder and may delegate
its duties and obligations under this Agreement, in each case without notice to
or the consent of Executive. This Agreement is a personal contract, and neither
this Agreement nor the rights, interest, duties, or obligations of Executive
hereunder may be assigned or delegated by Executive. Subject to the preceding
provisions of this Section 9, this Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and
permitted assigns.
8.Applicable Law; Choice of Forum
. This Agreement shall be governed by and construed and enforced under and in
accordance with the laws of the State of Tennessee, without regard to or the
application of principles of conflicts of laws. The Parties agree that any
litigation, suit, action, or proceeding arising out of or related to this
Agreement shall be instituted exclusively in the United States District Court
for the Eastern District of Tennessee, Knoxville Division, or the courts of the
State of Tennessee sitting in Knoxville, Knox County, Tennessee, and each Party
irrevocably submits to the exclusive jurisdiction of and venue in such courts
and waives any objection it might otherwise have to the jurisdiction of or venue
in such courts.
9.Interpretation
. Words used herein importing any gender include all genders. Words used herein
importing the singular shall include the plural and vice versa. When used
herein, the terms “herein,” “hereunder,” “hereby,” “hereto,” and “hereof,” and
any similar terms, refer to this Agreement. When used herein, the term “person”
shall include an individual, a corporation, a limited liability company, a
partnership, an association, a trust, and any other entity or organization,
whether or not incorporated. Any captions, titles, or headings preceding the
text of any section or subsection of this Agreement are solely for convenience
of reference and shall not constitute part of this Agreement or affect its
meaning, construction, or effect.
10.Entire Agreement
; Amendment; Waivers. This Agreement embodies the entire and final, integrated
agreement of the Parties on the subject matter stated in this Agreement and
supersedes all prior understandings and agreements (oral and written) of the
Parties relating to the subject matter of this Agreement. No amendment or
supplement to or modification of this Agreement shall be valid or binding upon
any Party unless the same is set forth in a written instrument signed by all
Parties. A waiver by a Party of any provision of this Agreement or of any breach
of this Agreement by any other Party shall not be effective unless in a writing
signed by the Party granting such waiver, and no waiver shall operate or be
construed as a waiver of the same or any other provision or breach on any other
occasion.
11.Counterparts
. This Agreement may be executed in counterparts, each of which shall be deemed
an original but all of which together shall constitute one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail, or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original manually signed copy of this Agreement.
12.Rights of Third Parties
7

--------------------------------------------------------------------------------



. Nothing herein expressed is intended to or shall be construed to confer upon
or give to any person, other than the Parties hereto and their respective
successors and permitted assigns, any rights or remedies under or by reason of
this Agreement.
13.Legal Fees
. In the event of any claim, action, suit, or proceeding arising out of or in
any way relating to this Agreement, the prevailing Party shall be entitled to
recover from the non-prevailing Party all reasonable fees, expenses, and
disbursements, including without limitation reasonable attorneys’ fees and court
costs, incurred by such prevailing Party in connection with such claim, action,
suit, or proceeding, in addition to any other relief to which such prevailing
Party may be entitled at law or in equity.
14.Code Section 409A
. Notwithstanding anything in this Agreement to the contrary, the following
provisions shall apply to all benefits and payments provided under this
Agreement by Company to Executive:
(a) The payment hereunder of any non-qualified deferred compensation (within the
meaning of Section 409A of the Code) upon a termination of employment shall be
delayed until such time as Executive has also undergone a Separation from
Service.
(b) If Executive is a specified employee (as determined by Company in accordance
with Section 409A of the Code and Treasury Regulations § 1.409A-3(i)(2)) as of
Executive’s Separation from Service with Employer, and if any payment, benefit,
or entitlement provided for in this Agreement constitutes non-qualified deferred
compensation (within the meaning of Section 409A of the Code), then any such
payment, benefit, or entitlement that is payable during the first six months
following the Separation from Service shall be paid or provided to Executive in
a lump sum cash payment to be made on the earlier of (i) Executive’s death or
(ii) the first business day of the seventh month immediately following
Executive’s Separation from Service.
(c) It is the Parties’ intent that the payments, benefits, and entitlements to
which Executive could become entitled under this Agreement be exempt from or
comply with Section 409A of the Code and the regulations and other guidance
promulgated thereunder, and, accordingly, this Agreement will be interpreted to
be consistent with such intent.
(d) While the payments and benefits provided for hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall Company be liable for any
additional tax, interest, or penalties that may be imposed on Executive as a
result of Section 409A of the Code or any damages incurred by Executive for
failing to comply with Section 409A of the Code.
15.Tax Matters
.
xv.Tax Withholding. Company may deduct and withhold from any amounts payable
under this Agreement all federal, state, local, or other taxes Company is
required to deduct or withhold pursuant to applicable law, rule, regulation, or
ruling.
xvi.Excise Tax.
8

--------------------------------------------------------------------------------



a.In the event that any payments or benefits provided or to be provided by
Company or Bank or their respective Affiliates to Executive or for Executive’s
benefit pursuant to the terms of this Agreement or otherwise (“Covered
Payments”) constitute “parachute payments” within the meaning of Section 280G of
the Code (or any successor provision thereto) and would, but for this
Section 17(b), be subject to the excise tax imposed by Section 4999 of the Code
(or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes (collectively,
the “Excise Tax”), then prior to the payment or provision of the Covered
Payments the Parties will, to the extent practicable and reasonable, take such
action and execute such documents as may be necessary to ensure that none of the
Covered Payments will constitute “parachute payments” within the meaning of
Section 280G of the Code (or any successor provision thereto), and in the event
(but only in the event) it is not practicable and reasonable to take such action
and execute such documents or it is not reasonably possible to ensure that none
of the Covered Payments will constitute “parachute payments” within the meaning
of Section 280G of the Code (or any successor provision thereto), then a
calculation shall be made comparing (A) the Net Benefit (as defined below) to
Executive of the Covered Payments after payment of the Excise Tax to (B) the Net
Benefit to Executive if the Covered Payments are reduced to the minimum extent
necessary to avoid being subject to the Excise Tax. Only if the amount
calculated under clause (A) above is less than the amount calculated under
clause (B) above will the Covered Payments be reduced to the minimum extent
necessary to ensure that no portion of the Covered Payments is subject to the
Excise Tax. The term “Net Benefit” shall mean the present value of the Covered
Payments net of all federal, state, local, foreign income, employment, and
excise taxes. Any reduction made pursuant to this Section 17(b) shall be made in
a manner determined by Company that is consistent with the requirements of
Section 409A of the Code.
b.All determinations and calculations required under this Section 17(b),
including any determination of whether any payments or benefits constitute
“parachute payments,” shall be made by Company in good faith and shall be final
and binding on Company and Executive for all purposes. For purposes of making
the determinations and calculations required by this Section 17(b), Company may
rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code and may engage and in
good faith rely on the advice and counsel of legal, accounting, and other
professional advisors. Executive shall furnish Company with such information and
documents as Company may reasonably request in order for Company to make its
determinations and calculations under this Section 17(b).
16.Regulatory Restrictions
. The Parties expressly acknowledge and agree that (a) any and all payments
contemplated by this Agreement are subject to and conditioned upon their
compliance with 12 U.S.C. § 1828(k) and 12 C.F.R. Part 359, as such laws and
regulations may be amended from time to time, and (b) the obligations of the
Parties under this Agreement are generally subject to such conditions,
restrictions, and limitations as may be imposed from time to time by applicable
state and/or federal banking laws, rules, and regulations.
IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement
effective as of the date first written above.
COMPANY:     SMARTFINANCIAL, INC.




        By: /s/ William Y. Carroll, Jr.  
9

--------------------------------------------------------------------------------



         William Y. Carroll, Jr.
  President and Chief Executive Officer




EXECUTIVE:


        /s/ W. Miller Welborn    
        W. Miller Welborn














































        
10